Citation Nr: 0530091	
Decision Date: 11/09/05    Archive Date: 11/30/05

DOCKET NO.  00-04 371A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from January 1966 to December 
1967.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

During the initial review of this appeal, the Board 
determined that additional development was indicated and, in 
August 2003, remanded the case to the RO for the additional 
development.  The RO completed the additional development to 
the extent deemed possible and returned the case to the Board 
for further appellate review.  The veteran's representative 
submitted additional argument on the veteran's behalf in 
August 2005.


FINDING OF FACT

1.  The weight of the evidence demonstrates that the veteran 
does not suffer from PTSD.

2.  The evidence of record shows that an acquired psychiatric 
disorder was not manifested during the veteran's period of 
active military service and is not related to any incident of 
service.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric 
disorder, to include PTSD, are not met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304(f), 3.307, 3.309 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

VCAA duty to notify

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) (RO) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the unfavorable RO decision 
that is the basis of this appeal was already decided and 
appealed prior to VCAA enactment.  The Court acknowledged in 
Pelegrini that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial decision, the RO did not 
err in not providing such notice.  Rather, the veteran has 
the right to content complying notice and proper subsequent 
VA process.  Pelegrini, 18 Vet. App. at 120.  The veteran in 
fact received VCAA notice during the appeal process, to 
include pursuant to a Board remand.

The Board notes that the initial VCAA notice of February 2001 
was deficient, in that it did not inform the veteran of the 
evidence required to support his claim.  The November 2003 
VCAA notice, however, was fully content-compliant.  It 
informed the veteran of what evidence was required to 
substantiate his claim and of his and VA's respective duties 
for obtaining evidence.  The veteran was also asked to submit 
evidence and/or information in his possession to the RO.  
Although the 2003 letter was content compliant, neither it 
nor the 2001 letter was time-compliant.  This is the type 
error which may impact the fundamental fairness of the VA 
claim process and the veteran's right to meaningful 
participation in the adjudication of his claim.  See Mayfield 
v. Nicholson, 19 Vet. App. 103.  Nonetheless, such error may 
be tested to determine if it was prejudicial to the veteran's 
pursuit of his claim.  The Board finds that no substantive 
prejudice has enured to the veteran as a result of the noted 
errors.

The veteran filed his claim in March 1998.  In a May 1998 
letter, the RO informed the veteran of what evidence was 
required to support a claim for PTSD, and a PTSD Stressor 
Questionnaire was included, which the veteran did not return.  
The initial rating decision of May 1999 and the statement of 
the case (SOC) fully explained why the claim was denied.  In 
additional stressor information, and copies of envelops he 
mailed from Vietnam, submitted with his substantive appeal, 
the veteran specifically referenced the prior notice of 
evidence provided him.  The February 2001 letter provided 
content-compliant notice of the assistance that VA would 
provide in developing his claim.  He completed and returned 
the Questionnaire in April 2002.  The May 2002 supplemental 
SOC (SSOC) contained the entire VCAA notice and assistance 
provisions and, as noted, the November 2003 letter provided 
fully compliant VCAA notice.

The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, and the actions taken by VA have 
essentially cured the content error in the initial letter and 
the timing of notice errors.  Further, the Board finds that 
the purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  Finally, neither the veteran nor his 
representative has averred any specific claim of prejudice as 
a result of the errors set forth above or pointed to any 
additional evidence he would have provided if content- and 
time-compliant notice had been provided earlier.   For these 
reasons, it is not prejudicial to the veteran for the Board 
to proceed to finally decide this appeal.  Mayfield v. 
Nicholson, 19 Vet. App. 103; Pelegrini, 18 Vet. App. at 120-
22.

VCAA duty to assist

The RO obtained the veteran's service medical and VA 
treatment records, arranged for appropriate examinations, and 
provided the veteran's claimed stressors to the Center For 
Unit Records Research (CURR).  The Board notes the veteran's 
representative's assertion in the August 2005 Appellate Brief 
that the July 2005 SSOC did not adequately explain the RO's 
decision and rejects the assertion.  The SSOC provided the 
legal standard for a claim for PTSD and explained why the 
veteran's claim was denied.  Thus, it was adequate.  Except 
for that assertion, neither the veteran nor his 
representative asserts that there is additional evidence to 
be obtained or that there is a request for assistance that 
has not been acted on.  All records obtained or generated 
have been associated with the claim file.  Thus, the Board 
finds that the RO has complied with the duty to assist the 
veteran with the development of his claim, 38 C.F.R. 
§ 3.159(c), and that the veteran has received proper VA 
process.

Analysis

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if pre-existing active 
service, was aggravated therein.  See 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  When a disease is first diagnosed after 
service, service connection may nevertheless be established 
by evidence demonstrating that the disease was in fact 
incurred during the appellant's service, or by evidence that 
a presumptive period applied.  See 38 C.F.R. §§ 3.303, 3.307, 
3.309.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the applicable 
regulatory criteria, which is: a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f); Cohen v. 
Brown, 10 Vet. App. 128 (1997).  Section 4.125(a) of 38 
C.F.R. incorporates DSM-IV as the governing criteria for 
diagnosing PTSD.

In this case, the veteran's personnel records reflect that 
his Military Occupation Specialty was automated weapons 
crewman.  He served in Vietnam from February 1967 to December 
1967, where his assigned duty was cannoneer.  The specific 
stressors claimed by the veteran were two incidents of 
apparent friendly fire and the deaths of two Vietnamese.  The 
former consisted of a U.S. Army First Calvary Division 
soldier shooting another soldier and a Marine shooting 
another Marine.  The latter consisted of a Vietnamese killed 
by an incoming mortar round and an incident where a South 
Vietnamese soldier was killed with his own weapon.  The 
veteran was vague as to specific times and dates, and he 
related that the incidents occurred somewhere in the Central 
Highlands of South Vietnam near Bong Son.  During his July 
1999 intake screening at a Vet Center, the veteran related 
that those incidents caused him to experience nightmares over 
the years, which intensified when a Vietnamese family moved 
into his neighborhood.  A Vet Center readjustment counseling 
therapist recorded a diagnosis of PTSD (deferred) and 
substance abuse (deferred) based on the information provided 
by the veteran.

The September 1999 examination report reflects that the 
veteran reported that he had nightmares about his combat 
experiences in Vietnam as well as flashbacks.  He also 
related long-term alcohol dependence after his discharge from 
service and he had received treatment for it.  He related 
that he was in combat during his entire Vietnam tour except 
for the last few months.  After his discharge from service, 
he was unable to keep a decent job, he had been unemployed 
since 1994, and he lived with his elderly father.  The 
examiner observed the veteran's affect to be restricted and 
he appeared to be borderline intelligent functioning, very 
poor minimum insight, and he used very poor judgment perhaps 
related to his depression, anxiety, and symptoms of PTSD.  He 
was oriented in all spheres and his memory was intact.  He 
was relevant, coherent, and goal directed but sometimes quite 
vague.  Attention and concentration were good.  The examiner 
rendered an Axis I diagnosis of PTSD, chronic, mild to 
moderate, and noted the veteran had received minimum benefit 
from anti-depressants.  The report reflects no other comment 
or observation as concerned the veteran's claimed stressors.

The October 2004 CURR reply reflects that the veteran's unit 
was part of the First Calvary Division and that, during his 
tour in Vietnam, his unit deployed throughout the Quang Tri, 
Quang Tin, and Thua Thien Provinces in support of the 3rd 
U.S. Marine Division.  Unit history reports showed the deaths 
of one First Calvary Division soldier in May 1967 and two 
marines, one in November 1967 and one in December 1967, but 
the available data did not verify that the deaths were due to 
friendly fire.

The May 2005 examination report reflects that the examiner 
conducted a review of the claim file, to include the Board 
remand, as part of the examination.  The examiner noted the 
veteran's claimed stressors, the CURR data, and observed that 
the dates of the casualties in the CURR report appeared 
different from those provided by the veteran.  The veteran 
related that he had no other stressor information to offer.  
He informed the examiner that he continued to have nightmares 
about Vietnam, experienced sleep disturbance, and that seeing 
Orientals triggered memories of Vietnam.  He denied any other 
symptoms associated with PTSD, but he indicated that he was 
quite depressed over the fact that his father was dying, and 
that he was going to have financial troubles after his 
father's death, he had multiple medical problems, and that 
the future was uncertain for him.

The examiner noted a battery of psychological tests, which 
included the MPI2, administered in April 1998 indicated a 
profile consistent with an exaggeration of symptoms, either 
as a cry for help or as a "fake bad" (quotes in original) 
protocol.  The examiner opined that the profile was 
suggestive of an effort to exaggerate symptoms for 
compensation purposes.  The examiner noted the veteran's 2002 
declination of psychotherapeutic treatment for PTSD, and that 
there was no stressor to support the September 1999 diagnosis 
of PTSD, other than what the veteran said.  The examiner then 
observed that, assuming all the veteran provided, the major 
portion of the veteran's problems appeared to be depression 
associated with multiple other difficulties and a lengthy 
history of alcohol dependence until a few years ago.  The 
examiner then listed the veteran's several life and medical 
problems.  The mental status examination revealed no 
significant psychiatric pathology.  The examiner observed 
that the veteran was certainly concerned about his future, 
and that he had some anxiety about his finances and his 
father, but he did not appear to be manifestly anxious, 
agitated, nor significantly clinically depressed on 
examination.  His affect was somewhat sluggish and slightly 
withdrawn, but certainly not blunted or flattened.  The 
veteran showed no ongoing impairment in insight or judgment.  
The examiner opined that the overall clinical impression was 
an adjustment disorder with mixed emotional features, 
secondary to nonservice-related multiple life stressors and 
of alcohol dependence, and that there was insufficient 
evidence to justify a diagnosis of PTSD.

The examiner stated that, based on the review of the claim 
file, and assuming all information obtained to be true, his 
opinion within a reasonable degree of scientific-professional 
certainty was that the veteran's diagnoses were: alcohol 
dependence, very severe, currently in partial remission; and, 
adjustment disorder with mixed emotional features (not 
service related) secondary to multiple life stressors, and 
that there was insufficient evidence to justify a diagnosis 
of PTSD, as the veteran's psychological history, clinical 
portrait, and symptom pattern were not consistent with PTSD, 
as defined by the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV).

Upon review of the evidentiary record, the May 2005 
examination report is self-explanatory, as the examiner 
opined that the veteran did not meet the DSM-IV criteria for 
a diagnosis of PTSD.  Further, the Board finds no substantive 
conflict between the 2005 medical examination and the July 
1999 and September 1999 reports.  The Board notes that the 
July 1999 Vet Center report was prepared by a counseling 
therapist.  While it may be inferred that the therapist 
possessed training beyond those of a layperson, the file 
reflects no evidence that the therapist's training was at a 
level of that of a psychologist or psychiatrist.  Further, 
the Board notes that the diagnosis of PTSD was deferred.  In 
light of the fact that the September 1999 examination report 
reflects the examiner as a M.D., the Board infers the 
examiner was a psychiatrist.  Nonetheless, the examiner's 
opinion was general, in the sense that there was no specific 
connection of the diagnosis with the specific stressors 
claimed by the veteran.  The salient distinction with the 
2005 examination, however, is that the September 1999 
examination report reflects no mention of the psychological 
diagnostic tests administered the veteran in 1998, which 
revealed significant information relevant to the veteran's 
credibility.  Even at that, the examiner at the September 
1999 examination opined that the veteran's then current 
problems were at least 20 percent related to his PTSD, but 
the rest were financial and medical problems.  Thus, the 1999 
and 2005 examination results are not entirely at odds.  That 
notwithstanding, when the VA examiner conducted the 
psychiatric examination of the veteran in May 2005, which 
took into consideration the events described in the veteran's 
military history and the results of the earlier evaluations, 
he was unable to substantiate the previous diagnosis of PTSD 
and, in effect, concluded the veteran did not suffer from 
PTSD.  Because the VA examiner in May 2005 reviewed the 
veteran's claims folder, to specifically include the findings 
contained in the earlier evaluation and psychological testing 
reports, the Board finds that the May 2005 examination is 
entitled to the greater weight.  See Winsett v. West, 11 Vet. 
App. 420, 424-25 (1998).

Consequently, the claim for service connection for PTSD fails 
on the basis that all three elements required for such a 
showing under 38 C.F.R. § 3.304(f) have not been meet.  
Similarly, the weight of the evidence does not demonstrate 
that the veteran actually had any type of an acquired 
psychiatric disorder during his period of active military 
service, or that he had a psychiatric disorder as the result 
of his service.  Therefore, the preponderance of the evidence 
is against entitlement to service connection for a 
psychiatric disorder, to include PTSD.  Accordingly, the 
appeal is denied.




ORDER

Entitlement to service connection for a psychiatric disorder, 
to include PTSD, is denied.



	                        
____________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


